DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.
Although a new ground of rejection has been provided, a response is considered necessary for several of applicant’s arguments since the Clark reference will continue to be used to meet several claimed limitations. 

Regarding claim 1, applicant argues that Clark does not teach that the link is provided “in response to a user request”; remarks page 7 last paragraph. 
However, the examiner respectfully disagrees with the applicant. Clark discloses that user recipient requests supplemental data 168 by selecting the graphical interface 202 to Buy an iPod during the television presentation for an Apple iPod; paragraphs [0073] [0074] [0085] figures 10A-B and 15. Clark also teaches that the media recipient may use the computer 22a, different than presentation device 20, to access the email message residing on the email server 22c via the network 28; paragraphs [0039] [0085] [0086] [0088] figures 5B and 15. Wherein the email message includes the requested supplemental information. Providing a way for one-way media, such as television, radio, movies and videos, to patch into the two-way media, such as the Internet; paragraph [0007]. Therefore, the supplemental content is indeed presented in response to a user request.

Regarding claim 1, applicant argues that Clark does not teach “processing a communication from the mobile device based on an input from the network user received via the mobile device where the associated request information is then processed by a data platform remote from the mobile device to provide access to the requested information at a different time via a different device”; remarks page 8. 
However, the examiner respectfully disagrees with the applicant. As noted before, Clark discloses that user recipient requests supplemental data 168 by selecting the graphical interface 202 to Buy an iPod during the television presentation for an Apple iPod; paragraphs [0073] [0074] [0085] figures 10A-B and 15. While Clark envisions using the same presentation device 20 to present the video content and the supplemental content, e.g. webpage, etc., Clark also envisions allowing the user to access the supplemental content at a different device and on the user’s email. 
Clark clearly points out that the media recipient may use the computer 22a to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information and/or associated data, such as a URL directing the media recipient to further supplemental information available at a website; paragraphs [0039] [0085] [0088] figures 5B and 15. Therefore, Clark clearly discloses the argued limitation as described in the current office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3, 6-8, 11, 91 and 92 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Clark (Pub No US 2007/0089158). Hereinafter, referenced as Clark.

Regarding claim 1, Clark discloses a method for use in providing information to users of an internet protocol network, comprising the steps of:
receiving, from a mobile device (Paragraph [0046] figure 1; primary data presentation device 20, e.g. cellular phone) of said internet protocol network (Paragraphs [0035] [0040] figure 1; primary media data source 12, e.g. internet), request information regarding an indication of interest specific to a network user, said 
wherein said receiving comprises processing a communication from said mobile device based on an input from the network received via the mobile device (Paragraphs [0073] [0074] figures 10A-B; selecting the graphical interface 202 to Buy an iPod during the television presentation for an Apple iPod), said input being provided free from interrupting said delivery of said first broadcast content (Paragraphs [0039] [0085] [0086] [0088] figures 5B and 15; the media recipient may use the computer 22a, different than presentation device 20, to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information. Providing a way for one-way media, such as television, radio, movies and videos, to patch into the two-way media, such as the Internet; paragraph [0007]); 
using a data platform of said internet protocol network remote from said mobile device (Paragraph [0046] figure 1; primary data presentation device 20, e.g. cellular phone) for receiving said request information, processing said request information to obtain information (e.g. supplemental data such as email, webpage, etc.) concerning said first broadcast content (e.g. Apple iPod advertisement), and making an association of said request information to a first information provider (Paragraphs [0085]; 
and based on said association, providing information (e.g. request supplemental data 168) of said first information provider from a remote location to a network platform (e.g. email server 22c) separate from said mobile device (Paragraph [0046] figure 5B; e.g. television display 20 which may be a cellular phone), wherein said information of said first information provider is indexed to said network user (Paragraph [0085] figures 5B and 15; media recipient's email address) such that said information of said first provider can be accessed by said network user at a time separate from a time of delivery of said first broadcast network and via a device different (e.g. computer 22a) than said mobile device (Paragraphs [0039] [0085] [0088] figures 5B and 15; the media recipient may use the computer 22a to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information and/or associated data, such as a URL directing the media recipient to further supplemental information available at a website).

Regarding claim 3, Clark discloses a method as set forth in claim 1; moreover, Clark discloses that said mobile device is a smart phone (Paragraph [0046] figure 1; primary data presentation device 20, e.g. cellular phone).

Regarding claim 6, Clark discloses a method as set forth in claim 1; moreover, Clark discloses that said step of providing information of said first information provider comprises delivering said information to said network user (Paragraphs [0039] [0085] 

Regarding claim 7, Clark discloses a method as set forth in claim 6; moreover, Clark discloses that said information is delivered to said network user via a communications network different than said internet protocol network (Paragraphs [0039] [0085] [0088] figures 5B and 15; the media recipient may use the computer 22a to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information and/or associated data, such as a URL directing the media recipient to further supplemental information available at a website).

Regarding claim 8, Clark discloses a method as set forth in claim 7; moreover, Clark discloses that said information is delivered to said network user via one of access through a web-portal, e-mail, direct mail, or telephone (Paragraphs [0039] [0085] [0088] figures 5B and 15; the media recipient may use the computer 22a to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information and/or associated data, such as a URL directing the media recipient to further supplemental information available at a website).

Regarding claim 11, Clark discloses a method as set forth in claim 1; moreover, Clark discloses that said first broadcast content is an advertisement (Paragraph [0085] figure 15; user recipient requests supplemental data 168 by selecting the graphical interface 202 to Buy an iPod during the television presentation for an Apple iPod; paragraphs [0073] [0074] figures 10A-B).

Regarding claim 91, Clark discloses a method as set forth in claim 6; moreover, Clark discloses that said information is delivered to said network user via the same internet protocol network (Paragraph [0035] figure 1; data stream 14 may carry the primary media data and the associated data together, which may be an internet network; paragraph [0040]) while the mobile device (Paragraph [0046] figure 1; primary data presentation device 20, e.g. cellular phone) operated in a second mode (Paragraph [0050] figures 2 and 4; the supplemental information, e.g. webpage, may also be displayed on the presentation device 20), wherein the second mode (e.g. presentation of supplemental information, e.g. webpage) is different than a first mode (e.g. watching television content) in which the mobile device operated at a time when the request information is received (Figures 10A and 10B).

Regarding claim 92, Clark discloses a method as set forth in claim 91; moreover, Clark discloses that said first mode comprises passive broadcast streaming (Paragraph [0007] figure 10A; one-way video stream) and the second mode comprises an active .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 4, 5 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Nemirofsky et al. (Pub No US 2007/0199031). Hereinafter, referenced as Nemirofsky.

Regarding claim 4, Clark discloses a method as set forth in claim 1; moreover, Clark discloses said request information (Paragraph [0085] figure 15; user recipient requests supplemental data 168 by selecting the graphical interface 202 to Buy an iPod 
However, it is noted that Clark is silent to explicitly disclose that said request information identifies a time of said input and a content stream of said first broadcast content.
Nevertheless, in a similar field of endeavor Nemirofsky discloses that said request information identifies a time of said input and a content stream of said first broadcast content (Paragraph [0048]; the user request query comprises broadcast station identifier, channel identifier, time, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Nemirofsky, for the predictable result of providing lookup information that would allow the system to correlate requested supplemental information with the video broadcast in a more accurate and effective manner.

Regarding claim 5, Clark discloses a method as set forth in claim 1; moreover, Clark discloses said request information (Paragraph [0085] figure 15; user recipient requests supplemental data 168 by selecting the graphical interface 202 to Buy an iPod during the television presentation for an Apple iPod; paragraphs [0073] [0074] figures 10A-B).
However, it is noted that Clark is silent to explicitly disclose that said request information identified said first broadcast content.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Nemirofsky, for the predictable result of providing lookup information that would allow the system to correlate requested supplemental information with the video broadcast in a more accurate and effective manner.

Regarding claim 10, Clark discloses a method as set forth in claim 1; however, it is noted that Clark is silent to explicitly disclose that said mobile device is associated with multiple users and said method further comprises identifying said network user associated with said input from among said multiple users.
Nevertheless, in a similar field of endeavor Nemirofsky discloses that said mobile device is associated with multiple users and said method further comprises identifying said network user associated with said input from among said multiple users (Paragraphs [0048] [0051], figure 6; user lookup request may include a user identifier).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Nemirofsky, for the predictable result of providing lookup information that would allow the system to correlate requested supplemental information with the video broadcast in a more accurate and effective manner.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Voyticky et al. (Patent No US 6,438,751). Hereinafter, referenced as Voyticky.

Regarding claim 9, Clark disclose a method as set forth in claim 1; moreover, Clark discloses said step of providing information comprises forwarding information (Paragraphs [0039] [0085] [0088] figures 5B and 15; the media recipient may use the computer 22a to access the email message residing on the email server 22c via the network 28; wherein the email message includes the requested supplemental information and/or associated data, such as a URL directing the media recipient to further supplemental information available at a website).
However, it is noted that Clark is silent to explicitly disclose that said step of providing information comprises forwarding information regarding said request to an agent for contacting said network user on behalf of said first information provider. 
Nevertheless, in a similar field of endeavor Voyticky discloses that said step of providing information comprises forwarding information regarding said request to an agent for contacting said network user on behalf of said first information provider (Col. 6 lines 9-27; information is forwarded to a central server, e.g. agent, which determines as assortment of products to offer to the viewer and contact the viewer over the home computer 106 to present the determined products).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Voyticky, for the predictable result of transmitting less . 


Claims 12, 14, 15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark in view of Haeuser et al. (Pub No US 2007/0294721). Hereinafter, referenced as Haeuser.

Regarding claim 12, Clark disclose a method as set forth in claim 11; moreover, Clark discloses delivering said advertisement (Figures 10a-b). 
However, it is noted that Clark is silent to explicitly disclose that said advertisement is delivered during a break in programming.
Nevertheless, in a similar field of endeavor Haeuser discloses that said advertisement is delivered during a break in programming (Paragraphs [0013] [0045] [0055] figure 3; targeted advertisement 340 at inserted as advertisement insertion points, e.g. cue tones, in the program).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.

claim 14, Clark disclose a method as set forth in claim 1; moreover, Clark discloses delivering said advertisement (Figures 10a-b) to said mobile device (Paragraph [0046] figure 1; primary data presentation device 20, e.g. cellular phone).
However, it is noted that Clark is silent to explicitly disclose the step of receiving, from said device of said internet protocol network, one or more signals regarding a consumption status of said first broadcast content.
Nevertheless, in a similar field of endeavor Haeuser discloses the step of receiving, from said device of said internet protocol network (e.g. IPTV), one or more signals regarding a consumption status of said first broadcast content (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.

Regarding claim 15, Clark and Haeuser disclose a method as set forth in claim 14; however, it is noted that Clark is silent to explicitly disclose that said first broadcast content is an advertisement targeted to said network user.
Nevertheless, in a similar field of endeavor Haeuser discloses that said first broadcast content is an advertisement targeted to said network user (Paragraphs [0013] [0055] figure 3; targeted advertisement 340).


Regarding claim 18, Clark and Haeuser disclose a method as set forth in claim 14; however, it is noted that Clark is silent to explicitly disclose the step of collecting, via a platform of said internet protocol network, consumer behavior information associated with said network user.
Nevertheless, in a similar field of endeavor Haeuser discloses that the step of collecting, via a platform of said internet protocol network, consumer behavior information associated with said network user (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark by specifically providing the elements mentioned above, as taught by Haeuser, for the predictable result of targeting tailored commercials to specific users during commercial breaks, increasing the effectiveness of the advertised content.



Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark and Haeuser further in view of Sie et al. (Pub No US 2003/0233656). Hereinafter, referenced as Sie.

Regarding claim 17, Clark and Haeuser disclose a method as set forth in claim 14; moreover, Haeuser discloses said consumption status (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
However, it is noted that Clark and Haeuser are silent to explicitly disclose that said consumption status of said first broadcast content comprises information regarding non-consumed first broadcast content, and further comprising the step of adjusting a billing value based at least in part on said non-consumed first broadcast content.
Nevertheless, in a similar field of endeavor Sie discloses that said consumption status of said first broadcast content comprises information regarding non-consumed first broadcast content, and further comprising the step of adjusting a billing value based at least in part on said non-consumed first broadcast content (Paragraph [0144] figure 21B; charging a user for each commercial skipped).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark and Haeuser by specifically providing the elements mentioned above, as taught by Sie, for the predictable result of financially incentivizing users to not skip commercials, and collecting revenue even if the commercial is skipped.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clark and Haeuser further in view of Alao et al. (Pub No US 2002/0108121). Hereinafter, referenced as Alao.

Regarding claim 19, Clark and Haeuser disclose a method as set forth in claim 18; moreover, Haeuser discloses said consumer behavior information (Paragraphs [0038] [0048] [0061]; providing user viewing habits and user preferences or interests based on usage information).
However, it is noted that Clark and Haeuser are silent to explicitly disclose that said consumer behavior information comprises information relating to purchasing decisions made by said network user.
Nevertheless, in a similar field of endeavor Alao discloses that said consumer behavior information comprises information relating to purchasing decisions made by said network user (Paragraph [0053]; purchase decisions are tracked by transaction database and are stored as part of the subscriber profile).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Clark and Haeuser by specifically providing the elements mentioned above, as taught by Alao, for the predictable result of including purchase decision information in a profile to improve the quality and accuracy of the subscriber profile information used to target information (Alao – paragraph [0053]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423